Citation Nr: 0425058	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  02-22 176	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran, who had active service in the United States Army 
from October 1963 to November 1965, died in November 2001.  
The appellant is the veteran's widow; she submitted a VA Form 
21-534, Application for Dependency and Indemnity Compensation 
or Death Pension by a Surviving Widow or Child, in December 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

In May 2004, a videoconference hearing was held between the 
RO and Washington, DC before the undersigned who was 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
the hearing testimony is in the claims file.

Subsequent to the issuance of the May 2003 Supplemental 
Statement of the Case, the appellant submitted additional 
evidence concerning her claim.  She also provided a written 
waiver of review of that evidence by the agency of original 
jurisdiction and therefore referral to the RO of evidence 
received directly by the Board is not required.  In any case, 
since the matter is being remanded, the RO will nevertheless 
have the opportunity to consider the evidence submitted to 
the Board by the appellant.

The Board also notes that the appellant submitted a claim for 
death pension benefits in March 2002.  In November 2003, the 
RO deferred consideration of the pension claim.  The matter 
is referred to the RO for appropriate action.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case 
remanded to the RO for action as described below.

In written argument submitted in May 2004, and at the May 
2004 videoconference hearing, the appellant's representative 
quoted an excerpt from a statement by the veteran's treating 
oncologist.  However, that medical statement is not currently 
of record.  Accordingly, the appellant or her representative 
should be asked to provide a copy of that medical statement.

In addition, the evidence of record includes an excerpt from 
a 1996 medical textbook, CANCER EPIDEMIOLOGY AND PREVENTION, which 
indicates that tuberculosis can increase the risk of lung 
cancer in tuberculosis survivors by as much as 50 percent and 
that the risks are more apparent for adenocarcinoma.  The 
current medical evidence of record does not address that 
information in relation to the veteran's fatal metastatic 
adenocarcinoma.  Therefore, it should be determined if the 
above-referenced medical statement, along with the textbook 
material, would change the VA medical opinion of the role his 
service-connected tuberculosis played in the veteran's death.

In view of the above, this matter is REMANDED to the RO for 
the following development actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. § § 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2003) is completed.  
In particular, the RO should notify the 
appellant of the information and evidence 
yet needed to substantiate her claim and 
of what part of such evidence she should 
obtain and what part the RO will yet 
attempt to obtain on her behalf.  She 
should also be told to provide any 
evidence in her possession that is 
pertinent to her claim on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).

2.  After obtaining the appropriate 
assistance from the appellant, the RO 
should obtain a copy of the medical 
statement by a Dr. LaRocca referenced by 
the appellant's representative in the May 
2004 videoconference hearing as well as 
in his May 2004 letter.

3.  After the above development is 
completed, the RO should have the claims 
file reviewed by a pathologist in order 
to determine whether it is as likely as 
not that any disorder of service origin 
caused or contributed substantially or 
materially to cause the veteran's death.  
The pathologist should provide an 
explanation of the medical significance 
of the risk statistics cited in the 1996 
text CANCER EPIDEMIOLOGY AND PREVENTION in 
relation to the development of the 
veteran's fatal metastatic 
adenocarcinoma.  The pathologist should 
provide an opinion as to whether the 
veteran's service-connected tuberculosis 
played any role in the development of, 
the severity of, the exacerbation of, the 
aggravation of, or the worsening of the 
veteran's fatal lung cancer.  It should 
also be specifically noted whether the 
service-connected tuberculosis disability 
caused debility such that the veteran was 
less capable of resisting the effects of 
terminal illness.

4.  Upon receipt of the VA reviewer's 
report, the RO should conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the RO should refer the report 
to the VA reviewer for corrections or 
additions.

5.  Thereafter, the RO should 
readjudicate the appellant's claim, with 
consideration of all the evidence of 
record.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations considered 
pertinent to the issue on appeal.  The 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

